01/26/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0507


                                      DA 21-0507
                                   _________________

CURTIS B. HARRIS,

             Plaintiff and Appellant,

      v.                                                           ORDER

MIRABAI HENLEY, Individually,

            Defendant and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Mirabai Henley, to all counsel of
record, and to the Honorable Matthew J. Cuffe, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 26 2022